Citation Nr: 0942918	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a genitourinary 
disorder.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 2004 to March 2007.  

This matter came to the Board from a January 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The instant issues were remanded for additional development 
in June 2009.  Specifically, the Board remanded for 
additional examinations of the Veteran as to each claim and 
for subsequent readjudication of the issues.  In July 2009, 
the Veteran was afforded examinations for each of his 
disabilities, as further discussed in the body of this 
decision.  Also, the claims were readjudicated in an August 
2009 supplemental statement of the case.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is unrelated to 
service.

2.  There is no current evidence of a genitourinary disorder 
that is related to service.


CONCLUSIONS OF LAW

1.   Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A genitourinary disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In correspondence dated in April 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of information and evidence necessary to 
substantiate the claim, information and evidence that VA 
would seek to provide, and information and evidence that the 
Veteran was expected to provide.  The April 2007 
correspondence also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been afforded VA 
examinations, and the Board has determined that these 
examinations were adequate.  In that regard, the Board notes 
that the examinations were conducted by neutral, skilled 
examiners who reviewed the record and discussed relevant 
findings in reaching their conclusions.  In addition to the 
examinations for which the reports are of record, the Veteran 
was scheduled for an audiology examination in July 2009 for 
which she refused to report.  The duty to assist is not a 
one-way street.  If the Veteran wishes help, she cannot 
passively wait for it in circumstances where she may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).   In this case, the Veteran's attendance to the 
VA examination was essential to obtain evidence.  In any 
case, the duties to notify and assist have been met.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that her claimed tinnitus and genitourinary 
disorder are the result of participation in combat.  
Accordingly, the combat provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

	Tinnitus

The Veteran has stated that she experiences a ringing or 
buzzing in her ears, and she attributes these symptoms to 
acoustic trauma in service.  Reports of audiometric testing 
in service indicate that the Veteran was routinely exposed to 
noise.

On VA examination in December 2007, the Veteran reported 
acoustic trauma in service.  She denied occupational, 
recreational, or recent noise exposure.  The examiner noted a 
positive history of auditory or vestibular pathway 
involvement involving possible pressure equalization tubes as 
a child, episodes of vertigo lasting 30 seconds and occurring 
approximately twice monthly, and family history of hearing 
loss.  The Veteran reported that her tinnitus was recurrent 
rather than constant.  She noted a buzzing sound, 
particularly at night.  She stated that onset was 
approximately two years previously.  The examiner concluded 
that it was less likely as not (less than 50/50 probability) 
that the Veteran's tinnitus was caused by or a result of 
acoustic trauma in service.  She noted that the Veteran 
currently had normal hearing bilaterally.  She also noted 
that the Veteran reported buzzing as opposed to ringing, 
which was more consistently connected to noise exposure or 
temporary shifts in hearing thresholds.  She did recommend a 
vestibular work-up to assess the Veteran's report of 
persistent vertigo and low frequency tinnitus.

In its June 2009 remand, the Board noted that correspondence 
from the Veteran had in fact described her tinnitus as both 
ringing and buzzing, and that as such, the VA examiner's 
negative opinion was less probative.  The Board also observed 
that additional testing had been recommended by the VA 
examiner.  An additional examination was ordered.

The record reflects that a VA examination was requested by 
the Appeals Management Center (AMC) in June 2009.  A report 
from the VA Medical Center indicates that the Veteran refused 
an examination at that location.  

38 C.F.R. § 3.655 (a) and (b) provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
Paragraph (b) provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

This appeal stems from the Veteran's original claim.  The 
Veteran has shown no good cause for her failure to attend the 
examination, and has not made a timely request for a 
rescheduled examination.  Rather, she declined the 
examination and did not explain her reasons for doing so.  
Accordingly, the Board will proceed to adjudicate this claim 
based on the evidence currently of record.

As discussed, the December 2007 VA examiner concluded that 
the Veteran's tinnitus was not related to acoustic trauma in 
service.  While the Board noted in the June 2009 remand that 
the probative weight of this opinion was diminished, there 
has been no evidence added to the record that rebuts this 
opinion.  In that regard, the Board determined that an 
additional VA examination was necessary to determine whether 
the Veteran was entitled to service connection for her 
claimed tinnitus, as such entitlement was not supported by 
the evidence of record.  Despite notification of the 
scheduled examination, the Veteran declined to be examined at 
the location where the examination was scheduled.  In 
summary, the record does not contain evidence showing that 
the Veteran's claimed tinnitus is related to service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis of tinnitus, it does not 
contain reliable evidence which relates this diagnosis to 
service.  

The Veteran asserts that her tinnitus is attributable to 
acoustic trauma in service.  While the Board has considered 
the Veteran's statements, and notes that she is certainly 
competent to report symptomatology, it finds that the 
question of whether the current diagnosis is related to noise 
exposure in service is a complex medical issue that is beyond 
the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

Here, the Board accepts that the Veteran experienced acoustic 
trauma during service.  However, the greater weight of 
probative evidence is against finding that any current 
tinnitus is the result of such exposure.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.

	Genitourinary Disorder

Service treatment records disclose that in July 2006, the 
Veteran reported to El Centro Regional Medical Center with 
complaints of back and abdominal pain.  An abdominal sonogram 
revealed bilateral hydronephrosis, more pronounced on the 
right.  The following day, the Veteran presented with 
complaints of flank pain, urinary symptoms, dysuria, 
frequency, hematuria, hesitancy, and urgency.  Intravenous 
antibiotics were administered.  Subsequently in October 2006, 
the Veteran again complained of flank pain.  Intravenous 
antibiotics were again administered.  The impression was 
pyelonephritis.  

A cystogram in January 2007 was normal.  An intravenous 
pyelogram was also normal.  

On service discharge examination in March 2007, indicated 
that she had been treated for kidney infection in July 2006.  
The examiner indicated that the Veteran would follow up with 
urology for completion of a nephritis/recurrent urinary tract 
infection workup.  The service treatment records do not 
reflect that follow up was carried out.

On VA examination in October 2007, the Veteran's history was 
reviewed.  She noted that the most recent episode of urinary 
tract infection was in September 2006.  Review of systems 
included a history of urinary tract infections.  On physical 
examination, there was no fistula.  There was no flank 
tenderness or abdominal tenderness.  Urinalysis was normal.  
The diagnosis was recurrent urinary tract infection, 
resolved.  The examiner noted that problems associated with 
the diagnosis included renal disease, hydronephrosis, and 
pyelonephritis.  He determined that there was no significant 
effect on the Veteran's usual occupation or usual daily 
activities.

An additional VA examination was carried out in July 2009.  
The Veteran's records were reviewed.  In reviewing the 
Veteran's history, the examiner noted that there was no 
history of trauma to the genitourinary system.  He noted that 
there were no general symptoms due to genitourinary disease, 
and that there were no urinary symptoms.  He indicated that 
there was a history of recurrent urinary tract infections, 
but no hospitalizations, required drainage, or treatment by 
medication for such in the previous 12 months.  He noted that 
no intensive management was required.  He also noted that 
there was no history of obstructed voiding, urinary tract 
stones, or renal dysfunction or failure.  He did note a 
history of acute nephritis, but indicated that there were no 
residual symptoms and no ongoing treatment.  He also 
indicated that there was a history of hydronephrosis, but no 
attacks of colic with infection in the previous 12 months, 
and no requirement for urethral or kidney drainage.  The 
Veteran reported that she had been treated for one urinary 
tract infection in 2008 with three days of antibiotics, and 
that it had resolved.  Following physical examination, the 
diagnosis was recurrent urinary tract infection, resolved.  
The examiner concluded that the condition was less likely as 
not (less than 50/50 probability) caused by or a result of 
service.  He noted that the service records documented 
urinary tract infections in service with one episode of 
pyelonephritis and hydronephritis, but that there were no 
documented urinary tract infections since service and no 
signs or symptoms of current renal or genitourinary problems.  
He indicated that the Veteran had normal renal function with 
no evidence of permanent genitourinary damage.

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for a 
genitourinary disorder.  In this regard, the Board observes 
that the 2009 VA examiner concluded that the diagnosis was 
urinary tract infection, resolved.  He emphasized that there 
was on episode of pyelonephritis and hydronephritis in 
service, but that there were no signs of symptoms of current 
renal or genitourinary problems, and that the Veteran's renal 
function was normal with no evidence of permanent damage.  

In summary, the Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
she currently has a genitourinary disorder that is due to 
disease or injury in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran asserts that she has a current genitourinary 
disorder that is related to service.  While the Board has 
considered her statements, and notes that she is certainly 
competent to report symptomatology, it finds that the 
question of whether she does in fact suffer from any current 
genitourinary disorder is a complex medical issue that is 
beyond the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

With respect to this issue, the greater weight of probative 
evidence is against finding that the Veteran has a 
genitourinary disorder that is related to service.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a genitourinary 
disorder is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


